Citation Nr: 0423446	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  04-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002) for claimed additional 
disability from left eye wet macular degeneration with 
retinal pigment epithelial detachment alleged as due to 
Department of Veterans Affairs medical treatment in 2001.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran is currently diagnosed as having left eye wet 
macular degeneration with retinal pigment epithelial 
detachment; he has associated vision loss in the left eye.  

3.  There is no competent evidence showing that the proximate 
cause of any additional disability the veteran may have from 
left eye wet macular degeneration with retinal pigment 
epithelial detachment was carelessness, negligence, or other 
fault on the part of VA in furnishing medical care in 2001 or 
an event that was not reasonably foreseeable.


CONCLUSION OF LAW

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for claimed additional disability from left eye wet macular 
degeneration with retinal pigment epithelial detachment 
alleged as due to VA medical treatment in 2001 is not 
established.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 
38 C.F.R. § 3.358 (2003).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in June 2002 and May 2003, 
the RO gave notice as to the evidence needed to substantiate 
his claim, and explained what evidence VA was obligated to 
obtain and what evidence or information the veteran was 
responsible for providing.  In addition, the April 2004 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Accordingly, the Board finds that the RO has 
provided the veteran all required VCAA notice.  38 U.S.C.A. § 
5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO furnished the initial VCAA notice in its June 2002 letter, 
prior to the December 2002 initial adverse determination, 
such that there is compliance with Pelegrini.  Although the 
May 2003 VCAA letter supplements the original correspondence, 
the Board finds no indication of prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  These 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
In addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained 
records of the veteran's VA treatment in question, records 
from a private provider as authorized by the veteran, and a 
medical opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  There is no indication or allegation that additional 
relevant evidence remains outstanding.  Therefore, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. 
§ 5103A.     

Analysis

Under certain circumstances, compensation shall be awarded 
for a qualifying additional disability of a veteran in the 
same manner as if such disability were service-connected.  
38 U.S.C.A. § 1151(a) (West 2002); 38 C.F.R. § 3.358(a) 
(2003).  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) (amending 
38 C.F.R. § 3.358 effective September 2, 2004). 

In order to constitute qualifying additional disability, 
first, the disability must not be the result of the veteran's 
willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.358(c)(4).

Second, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1).  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.358(c)(1) and (2).  Compensation is not payable 
for the continuation or natural progress of the disease or 
injuries for the VA care or treatment was authorized.  
38 C.F.R. 
§ 3.358(b)(2).      

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran argues that VA diagnosed and treated his macular 
degeneration in an untimely fashion, such that the delay in 
treatment resulted in vision loss that might have otherwise 
been retained.  In a statement submitted with his claim, he 
related that on a routine visit on April 2, 2001, he advised 
his primary care physician that he was having trouble 
focusing.  He was authorized to see an optometrist.  He then 
had an appointment with Dr. Arick on April 23, 2001.  Dr. 
Arick determined that the veteran had macular degeneration 
and that possibly, with immediate attention, some sight could 
be saved.  Dr. Arick was going to advise the VA Medical 
Center (VAMC) in West Palm Beach that day of the veteran's 
need for immediate attention.  On May 22, 2001, after weekly 
calls to the eye clinic, the veteran was afforded an 
appointment at the eye clinic at VAMC West Palm Beach and 
advised to see a retinal specialist.  On June 8, 2001, he had 
an appointment at VAMC West Palm Beach with a retinal 
specialist from Miami who confirmed macular degeneration and 
wanted the veteran to see his partner in Miami.  After 
repeated phone calls, on July 19, 2001, the veteran was able 
to get an appointment at the VAMC Miami.  He was told that he 
had not been called because VAMC West Palm Beach had not sent 
his records.  After this consultation, he was told that 
nothing could be done.  The veteran stated that he believed 
that if more prompt attention had been given, the progression 
of sight loss could have been slowed or stopped.  

In his April 2003 notice of disagreement, the veteran 
reiterated the chronology of events.  He felt that VA's 
actions resulted in chronic delays in treatment and asserted 
that immediate laser treatment could have delayed or 
prevented further vision loss.  In a May 2003 statement, the 
veteran alleged that the West Palm Beach VAC ignored Dr. 
Arick's recommendation for immediate treatment.  He related 
that he had been informed that a laser could be used in the 
early stages of macular degeneration to arrest the 
progression of the disease.  In such cases, a small, dark 
spot was usually prevalent but vision was retained.  He 
alleged that if laser treatment could have been performed 
when the macular degeneration was first diagnosed, he would 
possibly still have sight in his left eye.  

The claims folder contains the veteran's VA medical records 
dated from 1999 to 2003.  Notes from visits dated in July 
1999, October 1999, April 2000, and October 2000 note the 
presence of incipient cataracts in the left eye with history 
of cataracts extraction on the right.  The records were 
negative for other complaints or findings related to 
eyesight.  Similarly, the April 2001 primary care note 
reflected no reported complaints related to eyesight or 
significant findings on examination.  However, the veteran 
was evaluated in April 2001 by R. Arick, O.D.  The report of 
the assessment showed an impression of right eye intraocular 
lens and age-related macular degeneration in both eyes.  The 
plan was to refer the veteran to VA for age-related macular 
degeneration.  

A May 2001 ophthalmology note from VAMC West Palm Beach 
indicated that the veteran complained of darkness over the 
left eye when he covered the right eye.  He had a history of 
age-related macular degeneration.  The assessment was wet 
age-related macular degeneration in the left eye.  The 
veteran was referred to the retinal service.  A June 2001 
ophthalmology note from VAMC West Palm Beach indicated that 
the veteran was being following for macular degenerative 
changes.  He reported that approximately two months ago he 
developed a dark spot in the center of vision of the left 
eye.  The impression included age-related macular 
degenerative changes, rule out subretinal neovascular 
membrane, left eye.  It was recommended that the veteran get 
an appointment at the VAMC Miami to have fluorescein 
angiography performed and possibly to determine whether he is 
a candidate for photodynamic therapy.  VA records show that 
he was scheduled for an ophthalmology appointment at VAMC 
Miami on July 19, 2001.  

In October 2003, the RO obtained a VA medical opinion on the 
veteran's claim. The examiner reviewed the veteran's chart 
and discussed the pertinent history.  The veteran was 
initially seen in April 2001 by his primary care doctor, who 
discovered that he had decreased vision in the left eye that 
was not symptomatic to the veteran.  At this point, the 
veteran was referred to see an optometrist.  The veteran saw 
Dr. Arick on April 23, 2001, who determined that he had 
macular degeneration and referred him to the West Palm Beach 
VAMC.  The veteran was examined in the eye clinic on May 22, 
was told that he had macular degeneration, and was referred 
to another doctor.  This doctor, a retina specialist, saw the 
veteran on June 8 at the West Palm Beach clinic.  The 
examiner reviewed the examination findings from this 
evaluation, noting a diagnosis of wet macular degeneration 
secondary to a retinal pigment epithelial detachment and 
possibly an occult corneal vascular membrane.  At this point, 
the veteran was referred to the Miami VAMC, where flourescein 
angiography revealed a pattern consistent with retinal 
pigment epithelial detachment and a possible occult membrane.    

The VA examiner stated that the veteran had retinal pigment 
epithelial detachment secondary to wet macular degeneration.  
He explained that this lesion was traditionally not treatable 
with either laser photocoagulation or photodynamic therapy, 
given that the treatments would not provide any benefit over 
the natural history of the disease in general.  The examiner 
acknowledged the veteran's claim that the disease was either 
not detected early enough or referred early enough for 
treatment.  He noted that the primary care provider noted the 
condition and that the veteran was not symptomatic.  It was 
likely that this lesion had been for there for an extended 
period of time, given the findings from flourescein 
angiography.  The examiner stated that the veteran was 
referred appropriately for a follow-up examination and was 
seen by both a general optometrist and a low-vision 
optometrist, who referred him to a retina specialist.  He 
again stated that there was no therapy that was felt to be 
superior to the natural course of the disease at the stage of 
presentation, noting that it was unclear how long the veteran 
had had the lesion.  He indicated that it was certainly 
possible that the lesion had been there for six months or 
more unrecognized by the veteran.  

Upon a review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Specifically, although he is diagnosed as having left eye wet 
macular degeneration with retinal pigment epithelial 
detachment, there is no competent evidence showing that he 
has additional disability, i.e., left eye vision loss, that 
is proximately due to carelessness, negligence, or other 
fault on the part of VA in furnishing medical care in 2001.  
The October 2003 VA medical opinion specifically states that, 
when VA medical personnel first detected the disorder, the 
veteran was appropriately referred for additional evaluation.  
Moreover, the opinion states that, when the veteran presented 
with the disorder, there was no available medical treatment 
that would provide any benefit.  The opinion notes several 
times that it is unknown how long the disorder has existed, 
though it was indicated that it could have been present for 
more than six months, several months before the veteran 
reported vision loss, based on test findings.  There is no 
contrary medical opinion of record.  The Board emphasizes 
that, as a lay person not trained or educated in medicine, 
the veteran is not competent to offer an opinion as to what 
constitutes a proper course of medical care or as to whether 
his disorder would have been treatable at an earlier date.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Finally, there is no evidence or allegation that there is any 
additional disability that is proximately due to an event 
that was not reasonably foreseeable.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for claimed additional disability from left eye wet macular 
degeneration with retinal pigment epithelial detachment 
alleged as due to VA medical treatment.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.   


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for claimed additional disability from left eye wet macular 
degeneration with retinal pigment epithelial detachment 
alleged as due to VA medical treatment is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



